[Cite as In re Sinclair v. Tibbals, 2012-Ohio-1204.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97587




                               IN RE: BRUCE SINCLAIR
                                                             PETITIONER

                                                       vs.

                            WARDEN TERRY TIBBALS
                                                             RESPONDENT




                                        JUDGMENT:
                                    PETITION DISMISSED


                                          Writ of Habeas Corpus
                                           Motion No. 450624
                                           Order No. 452733


        RELEASE DATE: March 19, 2012
FOR PETITIONER

Bruce Sinclair, pro se
5264 Bellview Ave.
Maple Heights, OH 44137

ATTORNEYS FOR RESPONDENT

Mike DeWine
Ohio Attorney General

M. Scott Criss
Assistant Attorney General
Corrections Litigation Section
150 E. Gay Street, 16th Floor
Columbus, OH 43215
LARRY A. JONES, SR.:

       {¶1} On November 22, 2011, the petitioner, Bruce Sinclair, commenced this

habeas corpus action against Warden Terry Tibbals to compel his immediate release from

postrelease control because the trial court improperly imposed postrelease control in the

underlying case, State v. Sinclair, Cuyahoga C.P. No. CR-417286.           On December 22,

2011, the respondent moved to dismiss.     Sinclair never filed a reply.   For the following

reasons, this court grants the motion to dismiss.

       {¶2} In the underlying case in June 2002, Sinclair was found guilty of drug

trafficking and drug possession with major drug offender specifications and possession of

criminal tools. The trial court sentenced him to a total of ten years in prison    The trial

court also ordered the following in the sentencing entry:   “Post release control is part of

this prison sentence for the maximum period allowed for the above felony (s) under R.C.

2967.28.”     Additionally, the trial court did not inform Sinclair of postrelease control

during the sentencing hearing.

       {¶3} Sinclair finished serving his prison sentence on November 28, 2011, and is

now on postrelease control. He argues that because the trial court did not impose

postrelease control properly, that portion of his sentence is void, and habeas corpus will

lie for his immediate release from postrelease control.

       {¶4} Patterson v. Ohio Adult Parole Auth., 120 Ohio St.3d 311, 2008-Ohio-6147,

898 N.E.2d 950, controls.     In that case, the trial court convicted Patterson of sexual
battery and unlawful sexual conduct with a minor, and sentenced him to five years in

prison.     The sentence also included “up to 5 years of post release control.” Id. at ¶ 2.

When he was released from prison, the Ohio Adult Parole Authority placed Patterson on

five years of postrelease control.     Shortly after his release, Patterson filed a petition for

habeas corpus in the court of appeals to compel the termination of his postrelease control,

because the trial court had failed to notify him that he might be subject to postrelease

control. The court of appeals dismissed the petition.         Patterson v. Ohio Adult Parole

Auth., 5th Dist. No. 08-CA-33, 2008-Ohio-2620.

          {¶5} On appeal, the supreme court ruled that Patterson is not entitled to the writ of

habeas corpus, because the writ is not available when there is an adequate remedy at law.

He “had an adequate remedy by way of direct appeal from his sentence to raise his claim

that he did not receive proper notification about his postrelease control at his sentencing

hearing.” Id. at ¶ 8.      The court concluded that claims concerning improper notification

of postrelease control cannot “be raised by extraordinary writ when the sentencing entry

includes postrelease control, however inartfully it might be phrased.”      Id.

          {¶6} Sinclair’s claim is indistinguishable from Patterson.    Both claimed that the

trial court did not notify them of postrelease control at their sentencing hearing, yet their

sentencing entries imposed postrelease control, but not with the now standard language.

The Supreme Court of Ohio ruled that habeas corpus will not lie in such cases to

terminate postrelease control.

          {¶7} Accordingly, this court dismisses the petition for a writ of habeas corpus.
       This court directs the Clerk of the Eighth District Court of Appeals to serve upon

the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

Petitioner to pay costs.




LARRY A. JONES, SR., JUDGE

PATRICIA A. BLACKMON, A.J., and
COLLEEN CONWAY COONEY, J., CONCUR